Name: Regulation (EU) 2019/788 of the European Parliament and of the Council of 17 April 2019 on the European citizens' initiative (Text with EEA relevance.)
 Type: Regulation
 Subject Matter: political framework;  information technology and data processing;  parliament;  European construction
 Date Published: nan

 17.5.2019 EN Official Journal of the European Union L 130/55 REGULATION (EU) 2019/788 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 17 April 2019 on the European citizens' initiative (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 24 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Having regard to the opinion of the Committee of the Regions (2), Acting in accordance with the ordinary legislative procedure (3), Whereas: (1) The Treaty on European Union (TEU) establishes the citizenship of the Union. The Union's citizens (citizens) are granted the right to approach the Commission directly with a request inviting it to submit a proposal for a legal act of the Union for the purpose of implementing the Treaties, similar to the right conferred on the European Parliament under Article 225 of the Treaty on the Functioning of the European Union (TFEU) and on the Council under Article 241 TFEU. The European citizens' initiative thus contributes to enhancing the democratic functioning of the Union through the participation of citizens in its democratic and political life. As is apparent from the structure of Article 11 TEU and Article 24 TFEU, the European citizens' initiative should be considered in the context of other means by which citizens may bring certain issues to the attention of institutions of the Union and which consist notably of dialogue with representative associations and civil society, consultations with parties concerned, petitions and applications to the Ombudsman. (2) Regulation (EU) No 211/2011 of the European Parliament and of the Council (4) laid down the rules and procedures for the European citizens' initiative and was complemented by Commission Implementing Regulation (EU) No 1179/2011 (5). (3) In its report on the application of Regulation (EU) No 211/2011 of 31 March 2015, the Commission listed a number of challenges arising in the implementation of that Regulation and made a commitment to analyse further the impact of those issues on the effectiveness of the European citizens' initiative instrument and to improve its functioning. (4) The European Parliament, in its resolution of 28 October 2015 on the European citizens' initiative (6) and its own-initiative legislative draft report of 26 June 2017 (7), called on the Commission to review Regulation (EU) No 211/2011 and Implementing Regulation (EU) No 1179/2011. (5) This Regulation aims to make the European citizens' initiative more accessible, less burdensome and easier to use for organisers and supporters, and to strengthen its follow-up in order to achieve its full potential as a tool to foster debate. It should also facilitate the participation of as many citizens as possible in the democratic decision-making process of the Union. (6) To achieve those objectives, the procedures and conditions required for the European citizens' initiative should be effective, transparent, clear, simple, user-friendly, accessible for persons with disabilities and proportionate to the nature of this instrument. They should strike a judicious balance between rights and obligations and should ensure that valid initiatives receive an appropriate examination and response by the Commission. (7) It is appropriate to set a minimum age for supporting an initiative. That minimum age should correspond to the age at which citizens are entitled to vote in elections to the European Parliament. In order to enhance the participation of young citizens in the democratic life of the Union and thus achieve the full potential of the European citizens' initiative as an instrument of participatory democracy, Member States which consider it appropriate should be able to set the minimum age for supporting an initiative at 16 years and should inform the Commission accordingly. The Commission should periodically review the functioning of the European citizens' initiative, including as regards the minimum age to support initiatives. Member States are encouraged to consider setting the minimum age at 16 years in accordance with their national laws. (8) In accordance with Article 11(4) TEU, an initiative inviting the Commission, within the framework of its powers, to submit any appropriate proposal on matters where citizens consider that a legal act of the Union is required to implement the Treaties, is to be taken by not less than one million citizens of the Union who are nationals of a significant number of Member States. (9) In order to ensure that an initiative is representative of a Union interest while ensuring that the instrument remains easy to use, the minimum number of Member States from which citizens must come should be set at one quarter of Member States. (10) In order to ensure that an initiative is representative and that the conditions for citizens to support an initiative are similar, it is also appropriate to establish the minimum number of signatories coming from each of those Member States. Those minimum numbers of signatories required in each Member State should be degressively proportional and correspond to the number of Members of the European Parliament elected in each Member State, multiplied by the total number of the Members of the European Parliament. (11) In order to make European citizens' initiatives more inclusive and visible, organisers can use for their own promotion and communication activities languages other than the official languages of the institutions of the Union which, in accordance with the Member States' constitutional order, have official status in all or part of their territory. (12) While personal data processed in application of this Regulation might include sensitive data, given the nature of the European citizens' initiative as an instrument of participatory democracy, it is justified to require the provision of personal data to support an initiative and to process such data as far as it is necessary in order to allow statements of support to be verified in accordance with national law and practice. (13) In order to make the European citizens' initiative more accessible, the Commission should provide information, assistance and practical support to citizens and groups of organisers, in particular on those aspects of this Regulation within its competence. To reinforce this information and assistance, the Commission should also make an online collaborative platform available that provides a dedicated discussion forum and independent support, information and legal advice about the European citizens' initiative. The platform should be open to citizens, groups of organisers, organisations and external experts with experience in organising European citizens' initiatives. The platform should be accessible for persons with disabilities. (14) In order to allow the groups of organisers to manage their initiative throughout the procedure, the Commission should make an online register for the European citizens' initiative (register) available. To raise awareness and ensure transparency on all the initiatives, the register should comprise a public website providing comprehensive information on the European citizens' initiative in general, as well as up-to-date information on individual initiatives, their status and the declared sources of support and funding on the basis of the information submitted by the group of organisers. (15) To ensure proximity to citizens and to raise awareness about the European citizens' initiative, Member States should establish one or more contact points in their respective territories to provide citizens with information and assistance regarding the European citizens' initiative. Such information and assistance should concern, in particular, those aspects of this Regulation whose implementation falls under the competence of national authorities in the Member States, or which concern the applicable national law, and for which those authorities are therefore best placed to inform and assist citizens and groups of organisers. Where appropriate, Member States should seek synergies with services that provide support for the use of similar national instruments. The Commission, including its representations in the Member States, should ensure close cooperation with the national contact points on those information and assistance activities, including, where appropriate, communication activities at Union level. (16) A minimum organised structure is needed in order to launch and manage citizens' initiatives successfully. That structure should take the form of a group of organisers, composed of natural persons resident in at least seven different Member States, in order to encourage the emergence of Union-wide issues and to foster reflection on those issues. For the sake of transparency and smooth and efficient communication, the group of organisers should designate a representative to liaise between the group of organisers and the institutions of the Union throughout the procedure. The group of organisers should have the possibility to create, in accordance with national law, a legal entity to manage an initiative. That legal entity should be considered to be the group of organisers for the purposes of this Regulation. (17) While liability and penalties in connection with the processing of personal data will remain regulated under Regulation (EU) 2016/679 of the European Parliament and of the Council (8), the group of organisers should be jointly and severally liable, in accordance with applicable national law, for any damage that its members cause in the organisation of an initiative by unlawful acts committed intentionally or with serious negligence. Member States should ensure that the group of organisers is subject to appropriate penalties for infringements of this Regulation. (18) In order to ensure coherence and transparency in relation to initiatives and to avoid a situation where signatures are collected for an initiative which does not comply with the conditions laid down by the Treaties and this Regulation, initiatives that comply with the conditions laid down in this Regulation should be registered by the Commission before starting to collect statements of support from citizens. The Commission should, when dealing with registration, fully respect the obligation to state reasons under the second paragraph of Article 296 TFEU and the general principle of good administration as set out in Article 41 of the Charter of Fundamental Rights of the European Union. (19) In order to make the European citizens' initiative effective and more accessible, taking into account that the procedures and conditions required for the European citizens' initiative need to be clear, simple, user-friendly and proportionate, and in order to ensure that as many initiatives as possible are registered, it is appropriate to partially register an initiative in cases where only part or parts of the initiative meet the requirements for registration under this Regulation. Initiatives should be partially registered provided that a part of the initiative, including its main objectives, does not manifestly fall outside the framework of the Commission's powers to submit a proposal for a legal act of the Union for the purpose of implementing the Treaties and all the other registration requirements are met. Clarity and transparency should be ensured as regards the scope of the partial registration, and potential signatories should be informed of the scope of the registration and of the fact that statements of support are being collected only in relation to the scope of the registration of the initiative. The Commission should inform the group of organisers in a sufficiently detailed manner of the reasons for its decision not to register or to register an initiative only partially, and of all possible judicial and extrajudicial remedies available to it. (20) Statements of support for an initiative should be collected within a specific time limit. In order to ensure that an initiative remains relevant, whilst taking into account the complexity of collecting statements of support across the Union, that time limit should not be longer than 12 months from the date of the start of the collection period determined by the group of organisers. The group of organisers should have the possibility to choose the start date of the collection period within six months from the registration of the initiative. The group of organisers should inform the Commission of the date chosen at the latest 10 working days before that date. To ensure coordination with the national authorities, the Commission should inform the Member States of the date communicated by the group of organisers. (21) In order to make the European citizens' initiative more accessible, less burdensome and easier to use for organisers and citizens, the Commission should set up and operate a central system for the online collection of statements of support. That system should be made available free of charge to groups of organisers and should comprise the necessary technical features enabling online collection, including the hosting and software, as well as accessibility features ensuring that citizens with disabilities can provide support to the initiatives. That system should be set up and maintained in accordance with Commission Decision (EU, Euratom) 2017/46 (9). (22) Citizens should have the possibility of supporting initiatives online or in paper form by providing only the personal data set out in Annex III of this Regulation. Member States should inform the Commission as to whether they wish to be included in part A or B, respectively, of Annex III. Citizens using the central online collection system for the European citizens' initiative should be able to support an initiative online by using notified electronic identification means or by signing with an electronic signature within the meaning of Regulation (EU) No 910/2014 of the European Parliament and of the Council (10). To this end, the Commission and the Member States should implement the relevant technical features within the framework of that Regulation. Citizens should sign a statement of support only once. (23) To facilitate the transition to the new central online collection system, a group of organisers should continue to have the possibility to set up its own online collection system and to collect statements of support through this system for initiatives registered in accordance with this Regulation by 31 December 2022. The group of organisers should use a single individual online collection system for each initiative. Individual online collection systems set up and operated by a group of organisers should have adequate technical and security features in order to ensure that the data are securely collected, stored and transferred throughout the procedure. For that purpose, the Commission should set out detailed technical specifications for the individual online collection systems, in cooperation with the Member States. It should be possible for the Commission to seek the advice of the European Union Agency for Network and Information Security (ENISA), which assists the Union institutions in developing and implementing policies related to security of network and information systems. (24) It is appropriate for Member States to verify the conformity of the individual online collection systems set up by the group of organisers with the requirements of this Regulation and to issue a document certifying such conformity before statements of support are collected. The certification of the individual online collection systems should be carried out by the competent national authority of the Member States in which the data collected through the individual online collection system is stored. Without prejudice to the powers of the national supervisory authorities under Regulation (EU) 2016/679, Member States should designate the competent national authority responsible for the certification of the systems. Member States should mutually recognise the certificates issued by their competent authorities. (25) Where an initiative has received the necessary statements of support from signatories, each Member State should be responsible for the verification and certification of statements of support signed by its nationals, in order to assess whether the required minimum numbers of signatories having the right to support a European citizens' initiative have been reached. Taking the need to limit the administrative burden for Member States into account, such verifications should be carried out on the basis of appropriate checks, which may be based on random sampling. Member States should issue a document certifying the number of valid statements of support received. (26) In order to promote participation and public debate on the issues raised by the initiatives, where an initiative supported by the required number of signatories and fulfilling the other requirements of this Regulation is submitted to the Commission, the group of organisers should have the right to present that initiative at a public hearing at Union level. The European Parliament should organise the public hearing within three months of the submission of the initiative to the Commission. The European Parliament should ensure a balanced representation of the interests of relevant stakeholders, including civil society, social partners, and experts. The Commission should be represented at an appropriate level. The Council, other institutions and advisory bodies of the Union, as well as interested stakeholders, should have the opportunity to participate in the hearing in order to guarantee its inclusive character and further its public interest. (27) The European Parliament, as the institution in which the citizens are directly represented at Union level, should be entitled to assess the support for a valid initiative after its submission and following a public hearing on it. The European Parliament should be also able to assess the actions taken by the Commission in response to the initiative and outlined in a communication. (28) To ensure the effective participation of citizens in the democratic life of the Union, the Commission should examine a valid initiative and respond to it. The Commission should therefore set out its legal and political conclusions as well as the action that it intends to take within a period of six months from the receipt of the initiative. The Commission should explain in a clear, comprehensible and detailed manner the reasons for its intended action, including whether it will adopt a proposal for a legal act of the Union in response to the initiative, and should likewise give its reasons if it does not intend to take any action. The Commission should examine initiatives in accordance with the general principles of good administration as set out in Article 41 of the Charter of Fundamental Rights of the European Union. (29) In order to ensure transparency of its funding and support, the group of organisers should provide regularly updated and detailed information on the sources of funding and support for its initiatives between the date of registration and the date at which the initiative is submitted to the Commission. This information should be made public in the register and on the public website on the European citizens' initiative. The declaration of sources of funding and support by the group of organisers should include information on financial support exceeding EUR 500 per sponsor, as well as on organisations assisting the group of organisers, on a voluntary basis, where such support is not economically quantifiable. Entities, notably organisations which under the Treaties contribute to forming European political awareness and expressing the will of citizens of the Union, should be able to promote and provide funding and support to initiatives, provided that they do so in accordance with the procedures and conditions laid down by this Regulation. (30) To ensure full transparency, the Commission should make a contact form available, in the register and on the public website on the European citizens' initiative, to enable citizens to submit a complaint relating to the completeness and correctness of the information on sources of funding and support as declared by the groups of organisers. The Commission should be entitled to request from the group of organisers any additional information in relation to the complaints and, where necessary, to update the information, in the register, on the declared sources of funding and support. (31) Regulation (EU) 2016/679 applies to the processing of personal data carried out under this Regulation. In that respect, for the sake of legal certainty, it is appropriate to clarify that the representative of the group of organisers or, where applicable, the legal entity created for the purpose of managing the initiative, and the competent authorities of the Member States are to be considered to be the data controllers within the meaning of Regulation (EU) 2016/679 in relation to the processing of personal data when collecting statements of support, email addresses and data on the sponsors of the initiatives, and for the purposes of verification and certification of statements of support, and to specify the maximum period within which the personal data collected for the purposes of an initiative can be retained. In their capacity as data controllers, the representative of the group of organisers or, where applicable, the legal entity created for the purpose of managing the initiative, and the competent authorities of the Member States should take all appropriate measures to comply with the obligations imposed by Regulation (EU) 2016/679, in particular those relating to the lawfulness of the processing and the security of the processing activities, the provision of information and the rights of data subjects. (32) Regulation (EU) 2018/1725 of the European Parliament and of the Council (11) applies to the processing of personal data carried out by the Commission in application of this Regulation. It is appropriate to clarify that the Commission is to be considered the data controller within the meaning of Regulation (EU) 2018/1725 in relation to the processing of personal data in the register, the online collaborative platform, the central online collection system and the collection of email addresses. The central online collection system allowing the groups of organisers to collect statements of support for their initiatives online should be set up and operated by the Commission in accordance with this Regulation. The Commission and the representative of the group of organisers or, where applicable, the legal entity created for the purpose of managing the initiative should be joint controllers within the meaning of Regulation (EU) 2016/679 in relation to the processing of personal data in the central online collection system. (33) In order to contribute to the promotion of active participation of citizens in the political life of the Union, the Commission should raise public awareness about the European citizens' initiative, making particular use of digital technologies and social media, and in the framework of actions to promote Union citizenship and citizens' rights. The European Parliament should contribute to the communication activities of the Commission. (34) In order to facilitate communication with the signatories and to inform them about the follow-up actions in response to an initiative, the Commission and the group of organisers should be able to collect, in accordance with data protection rules, email addresses of signatories. The collection of email addresses should be optional and subject to the explicit consent of signatories. Email addresses should not be collected as part of the statements of support forms and potential signatories should be informed that their right to support an initiative is not conditional on giving their consent to collecting their email addresses. (35) In order to adapt this Regulation to future needs, the power to adopt acts in accordance with Article 290 TFEU should be delegated to the Commission in respect of the amendment of the Annexes to this Regulation. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level, and that those consultations be conducted in accordance with the principles laid down in the Interinstitutional Agreement of 13 April 2016 on Better Law-Making (12). In particular, to ensure equal participation in the preparation of delegated acts, the European Parliament and the Council receive all documents at the same time as Member States' experts, and their experts systematically have access to meetings of Commission expert groups dealing with the preparation of delegated acts. (36) In order to ensure uniform conditions for the implementation of this Regulation, implementing powers should be conferred on the Commission, in particular for laying down the technical specifications for online collection systems in compliance with this Regulation. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (13). (37) In accordance with the principle of proportionality, it is necessary and appropriate for the achievement of the basic objective of enhancing the participation of citizens in the democratic and political life of the Union to lay down rules on the European citizens' initiative. This Regulation does not go beyond what is necessary in order to achieve the objective pursued, in accordance with Article 5(4) TEU. (38) This Regulation respects fundamental rights and observes the principles enshrined in the Charter of Fundamental Rights of the European Union. (39) For reasons of legal certainty and clarity, Regulation (EU) No 211/2011 should be repealed. (40) The European Data Protection Supervisor was consulted in accordance with Article 28(2) of Regulation (EC) No 45/2001 of the European Parliament and of the Council (14) and delivered formal comments on 19 December 2017, HAVE ADOPTED THIS REGULATION: CHAPTER I GENERAL PROVISIONS Article 1 Subject matter This Regulation establishes the procedures and conditions required for an initiative inviting the Commission, within the framework of its powers, to submit any appropriate proposal on matters where citizens of the Union consider that a legal act of the Union is required for the purpose of implementing the Treaties (the European citizens' initiative or initiative). Article 2 Right to support a European citizens' initiative 1. Every citizen of the Union who is at least of the age to be entitled to vote in elections to the European Parliament shall have the right to support an initiative by signing a statement of support, in accordance with this Regulation. Member States may set the minimum age entitling to support an initiative at 16 years, in accordance with their national laws, and in such a case they shall inform the Commission accordingly. 2. In accordance with the applicable law, Member States and the Commission shall ensure that persons with disabilities can exercise their right to support initiatives and can access all relevant sources of information on initiatives, on an equal basis with other citizens. Article 3 Required number of signatories 1. An initiative is valid if: (a) it has received the support of at least one million citizens of the Union in accordance with Article 2(1) (signatories) from at least one quarter of the Member States; and (b) in at least one quarter of the Member States, the number of signatories is at least equal to the minimum number set out in Annex I, corresponding to the number of the Members of the European Parliament elected in each Member State, multiplied by the total number of Members of the European Parliament, at the time of registration of the initiative. 2. For the purposes of paragraph 1, a signatory shall be counted in his or her Member State of nationality, irrespective of the place where the statement of support was signed by the signatory. Article 4 Information and assistance by the Commission and by Member States 1. The Commission shall provide easily accessible and comprehensive information and assistance about the European citizens' initiative to citizens and groups of organisers, including by redirecting them to the relevant sources of information and assistance. The Commission shall make a guide on the European citizens' initiative publicly available, both online and in paper form and in all the official languages of the institutions of the Union. 2. The Commission shall make an online collaborative platform for the European citizens' initiative available, free of charge. The platform shall provide practical and legal advice, and a discussion forum about the European citizens' initiative for the exchange of information and best practices among citizens, groups of organisers, stakeholders, non-governmental organisations, experts and other institutions and bodies of the Union wishing to participate. The platform shall be accessible for persons with disabilities. The costs of operating and maintaining the platform shall be borne by the general budget of the European Union. 3. The Commission shall make an online register available that allows groups of organisers to manage their initiative throughout the procedure. The register shall comprise a public website that provides information on the European citizens' initiative in general as well as on specific initiatives and their respective status. The Commission shall update the register on a regular basis by making the information submitted by the group of organisers available. 4. After the Commission has registered an initiative in accordance with Article 6, it shall provide the translation of the content of that initiative, including its annex, into all the official languages of the institutions of the Union, within the limits set out in Annex II, for its publication in the register and its use for the collection of statements of support in accordance with this Regulation. The group of organisers may, in addition, provide translations into all the official languages of the institutions of the Union of the additional information on the initiative and, if any, a draft legal act referred to in Annex II, submitted in accordance with Article 6(2). Those translations shall be the responsibility of the group of organisers. The content of the translations provided by the group of organisers shall correspond to the content of the initiative submitted in accordance with Article 6(2). The Commission shall ensure the publication in the register and on the public website on the European citizens' initiative of the information submitted in accordance with Article 6(2) and the translations submitted in accordance with this paragraph. 5. The Commission shall develop a file exchange service for the transfer of statements of support to the competent authorities of the Member States, in accordance with Article 12, and make it available free of charge to the groups of organisers. 6. Each Member State shall establish one or more contact points to provide, free of charge, information and assistance to groups of organisers, in accordance with applicable Union and national law. CHAPTER II PROCEDURAL PROVISIONS Article 5 Group of organisers 1. An initiative shall be prepared and managed by a group of at least seven natural persons (the group of organisers). Members of the European Parliament shall not be counted for the purpose of that minimum number. 2. The members of the group of organisers shall be citizens of the Union of the age to be entitled to vote in elections to the European Parliament and the group shall include residents of at least seven different Member States, at the time of registration of the initiative. For each initiative, the Commission shall publish the names of all members of the group of organisers in the register in accordance with Regulation (EU) 2018/1725. 3. The group of organisers shall designate two of its members as representative and substitute, respectively, who shall be responsible for liaising between the group of organisers and the institutions of the Union throughout the procedure and who shall be mandated to act on behalf of the group of organisers (the contact persons). The group of organisers may also designate a maximum of two other natural persons, chosen from among its members or otherwise, who are mandated to act on behalf of the contact persons for the purpose of liaising with the institutions of the Union throughout the procedure. 4. The group of organisers shall inform the Commission of any changes regarding its composition throughout the procedure and shall provide appropriate proof that the requirements laid down in paragraphs 1 and 2 are fulfilled. The changes in the composition of the group of organisers shall be reflected in the statement of support forms and the names of the current and former members of the group of organisers shall remain available in the register throughout the procedure. 5. Without prejudice to the liability of the representative of the group of organisers as data controller under Article 82(2) of Regulation (EU) 2016/679, the members of a group of organisers shall be jointly and severally liable for any damage caused in the organisation of an initiative by unlawful acts committed intentionally, or with serious negligence, under applicable national law. 6. Without prejudice to the penalties under Article 84 of Regulation (EU) 2016/679, Member States shall ensure that the members of a group of organisers are, in accordance with national law, subject to effective, proportionate and dissuasive penalties for infringements of this Regulation and in particular for: (a) false declarations; (b) the fraudulent use of data. 7. Where a legal entity has been created, in accordance with the national law of a Member State, specifically for the purpose of managing a given initiative, that legal entity shall be considered to be the group of organisers or its members, for the purpose of, as applicable, paragraphs 5 and 6 of this Article, Articles 6(2) and (4) to (7) and Articles 7 to 19 and Annexes II to VII, provided that the member of the group of organisers designated as its representative is given a mandate to act on behalf of the legal entity. Article 6 Registration 1. Statements of support for an initiative may only be collected after the initiative has been registered by the Commission. 2. The group of organisers shall submit the request for registration to the Commission through the register. When submitting the request the group of organisers shall also: (a) transmit the information referred to in Annex II in one of the official languages of the institutions of the Union; (b) indicate the seven members to be taken into account for the purpose of Article 5(1) and (2), where the group of organisers is made up of more than seven members; (c) where relevant, indicate that a legal entity has been created pursuant to Article 5(7). Without prejudice to paragraphs 5 and 6, the Commission shall decide on the request for registration within two months of its submission. 3. The Commission shall register the initiative if: (a) the group of organisers has provided appropriate evidence that it fulfils the requirements laid down in Article 5(1) and (2) and has designated the contact persons in accordance with the first subparagraph of Article 5(3); (b) in the situation referred to in Article 5(7), the legal entity has been created specifically for the purpose of managing the initiative and the member of the group of organisers designated as the representative thereof is mandated to act on behalf of the legal entity; (c) none of the parts of the initiative manifestly falls outside the framework of the Commission's powers to submit a proposal for a legal act of the Union for the purpose of implementing the Treaties; (d) the initiative is not manifestly abusive, frivolous or vexatious; (e) the initiative is not manifestly contrary to the values of the Union as set out in Article 2 TEU and rights enshrined in the Charter of Fundamental Rights of the European Union. For the purpose of determining if the requirements set out in points (a) to (e) of the first subparagraph of this paragraph are met, the Commission shall assess the information provided by the group of organisers in accordance with paragraph 2. If one or more of the requirements set out in points (a) to (e) of the first subparagraph of this paragraph are not met, the Commission shall refuse to register the initiative, without prejudice to paragraphs 4 and 5. 4. Where it considers that the requirements laid down in points (a), (b), (d) and (e) of the first subparagraph of paragraph 3 are met but that the requirement laid down in point (c) of the first subparagraph of paragraph 3 is not met, the Commission shall, within one month of the submission of the request, inform the group of organisers of its assessment and of the reasons thereof. In such case, the group of organisers may either amend the initiative to take into account the Commission's assessment to ensure that the initiative is in conformity with the requirement laid down in point (c) of the first subparagraph of paragraph 3, or maintain, or withdraw, the initial initiative. The group of organisers shall inform the Commission of its choice within two months of the receipt of the Commission's assessment giving the reasons thereof, and shall submit amendments, if any, to the initial initiative. Where the group of organisers amends or maintains its initial initiative in accordance with the second subparagraph of this paragraph, the Commission shall: (a) register the initiative, if it meets the requirement laid down in point (c) of the first subparagraph of paragraph 3; (b) partially register the initiative, if part of the initiative, including its main objectives, does not manifestly fall outside the framework of the Commission's powers to submit a proposal for a legal act of the Union for the purpose of implementing the Treaties; (c) otherwise, refuse to register the initiative. The Commission shall decide on the request within one month of receipt of the information referred to in the second subparagraph of this paragraph from the group of organisers. 5. An initiative that has been registered shall be made public in the register. Where the Commission partially registers an initiative it shall publish information on the scope of the registration of the initiative in the register. In such a case, the group of organisers shall ensure that potential signatories are informed of the scope of the registration of the initiative and of the fact that statements of support are collected only in relation to the scope of the registration. 6. The Commission shall register an initiative under a single registration number and inform the group of organisers thereof. 7. Where it refuses to register or only partially registers an initiative in accordance with paragraph 4, the Commission shall state reasons for its decision and inform the group of organisers. It shall also inform the group of organisers about all possible judicial and extrajudicial remedies available to it. The Commission shall make all decisions on requests for registration it adopts in accordance with this Article publicly available in the register and on the public website on the European citizens' initiative. 8. The Commission shall inform the European Parliament, the Council, the European Economic and Social Committee and the Committee of the Regions of the registration of an initiative. Article 7 Withdrawal of an initiative At any time before submitting an initiative to the Commission in accordance with Article 13, the group of organisers may withdraw an initiative that has been registered in accordance with Article 6. Such withdrawal shall be published in the register. Article 8 Collection period 1. All statements of support shall be collected within a period not exceeding 12 months from a date chosen by the group of organisers (the collection period), without prejudice to Article 11(6). That date must be not later than six months from the registration of the initiative in accordance with Article 6. The group of organisers shall inform the Commission of the date chosen at the latest 10 working days before that date. Where, during the collection period, the group of organisers wishes to terminate the collection of statements of support before the end of the collection period, it shall inform the Commission of that intention at least 10 working days before the new date chosen for the end of the collection period. The Commission shall inform the Member States of the date referred to in the first subparagraph. 2. The Commission shall indicate the beginning and end dates of the collection period in the register. 3. The Commission shall close the operation of the central online collection system referred to in Article 10, and the group of organisers shall close the operation of an individual online collection system referred to in Article 11, on the date at which the collection period ends. Article 9 Procedure for the collection of statements of support 1. Statements of support may be signed online or in paper form. 2. Only forms which comply with the models set out in Annex III may be used to collect statements of support. The group of organisers shall complete the forms set out in Annex III prior to initiating the collection of statements of support. The information given in the forms shall correspond to that contained in the register. Where the group of organisers choses to collect statements of support online through the central online collection system provided for in Article 10, the Commission shall be responsible for providing the appropriate forms, in accordance with Annex III. Where an initiative has been partially registered in accordance with Article 6(4), the forms set out in Annex III as well as the central online collection system and an individual online collection system, as applicable, shall reflect the scope of the registration of the initiative. The forms for the statement of support may be adapted for the purpose of the collection online or in paper form. Annex III shall not apply where the citizens support an initiative online, through the central online collection system referred to in Article 10, using their notified electronic identification means within the meaning of Regulation (EU) No 910/2014 referred to in Article 10(4) of this Regulation. Citizens shall provide their nationality and Member States shall accept the minimum data set for a natural person in accordance with Commission Implementing Regulation (EU) 2015/1501 (15). 3. A person signing a statement of support shall be required to provide only the personal data set out in Annex III. 4. Member States shall inform the Commission of whether they wish to be included in part A or B, respectively, of Annex III by 30 June 2019. Member States that wish to be included in part B of Annex III, shall indicate the type(s) of personal identification (document) number referred to therein. By 1 January 2020, the Commission shall publish the forms set out in Annex III in the register. A Member State included in one part of Annex III may make a request to the Commission to be transferred to the other part of Annex III. It shall make its request to the Commission at least six months before the date from which the new forms will be applicable. 5. The group of organisers shall be responsible for the collection of the statements of support from signatories in paper form. 6. A person may sign a statement of support for a given initiative only once. 7. The group of organisers shall inform the Commission of the number of collected statements of support in each Member State at least every two months during the collection period and of the final number within three months of the end of the collection period for publication in the register. Where the required number of statements of support has not been reached, or in the absence of a response from the group of organisers within three months of the end of the collection period, the Commission shall close the initiative and publish a notice to that effect in the register. Article 10 Central online collection system 1. For the purpose of online collection of statements of support, the Commission shall set up, by 1 January 2020, and operate as of that date, a central online collection system, in accordance with Decision (EU, Euratom) 2017/46. The costs of the setting up and operation of the central online collection system shall be borne by the general budget of the European Union. The use of the central online collection system shall be free of charge. The central online collection system shall be accessible for persons with disabilities. The data obtained through the central online collection system shall be stored in the servers made available by the Commission for that purpose. The central online collection system shall allow for the uploading of statements of support collected in paper form. 2. For each initiative, the Commission shall ensure that statements of support can be collected through the central online collection system during the collection period determined in accordance with Article 8. 3. At the latest 10 working days before the start of the collection period, the group of organisers shall inform the Commission as to whether it wishes to use the central online collection system and whether it wishes to upload the statements of support collected in paper form. Where a group of organisers wishes to upload the statements of support collected in paper form, it shall upload all statements of support collected in paper form not later than two months after the end of the collection period, and inform the Commission thereof. 4. Member States shall ensure that: (a) citizens can support initiatives online through statements of support by using notified electronic identification means or by signing the statement of support with an electronic signature within the meaning of Regulation (EU) No 910/2014; (b) the Commission e-IDAS node developed within the framework of Regulation (EU) No 910/2014 and Implementing Regulation (EU) 2015/1501 is recognised. 5. The Commission shall consult stakeholders on further developments and improvements of the central online collection system to take into account their suggestions and concerns. Article 11 Individual online collection systems 1. Where a group of organisers does not use the central online collection system, it may collect online statements of support in several or all Member States through another single online collection system (the individual online collection system). The data collected through the individual online collection system shall be stored in the territory of a Member State. 2. The group of organisers shall ensure that the individual online collection system complies with the requirements laid down in paragraph 4 of this Article and in Article 18(3) throughout the collection period. 3. After the registration of the initiative and before the beginning of the collection period, and without prejudice to the powers of the national supervisory authorities under Chapter VI of Regulation (EU) 2016/679, the group of organisers shall request the competent authority of the Member State in which the data collected through the individual online collection system will be stored to certify that that system complies with the requirements laid down in paragraph 4 of this Article. Where an individual online collection system complies with the requirements laid down in paragraph 4 of this Article, the competent authority shall issue a certificate to that effect in accordance with the model set out in Annex IV within one month of the request. The group of organisers shall make a copy of that certificate publicly available on the website used for the individual online collection system. Member States shall recognise the certificates issued by the competent authorities of other Member States. 4. Individual online collection systems shall have the adequate security and technical features to ensure throughout the collection period that: (a) only natural persons are able to sign a statement of support; (b) the information provided on the initiative corresponds to the information published in the register; (c) data are collected from signatories in accordance with Annex III; (d) the data provided by signatories are securely collected and stored. 5. By 1 January 2020, the Commission shall adopt implementing acts laying down the technical specifications for the implementation of paragraph 4 of this Article. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 22. The Commission may seek the advice of the European Union Agency for Network and Information Security (ENISA) in developing the technical specifications referred to in the first subparagraph. 6. Where statements of support are collected through an individual online collection system, the collection period may begin only once the certificate referred to in paragraph 3 has been issued for that system. 7. This Article shall apply only to initiatives registered in accordance with Article 6 by 31 December 2022. Article 12 Verification and certification of statements of support by the Member States 1. Each Member State shall verify and certify that the statements of support signed by its nationals comply with the provisions of this Regulation (the responsible Member State). 2. Within three months of the end of the collection period and without prejudice to paragraph 3 of this Article, the group of organisers shall submit the statements of support, collected online or in paper form, to the competent authorities referred to in Article 20(2) of the responsible Member State. The group of organisers shall submit the statements of support to the competent authorities only where the minimum numbers of signatories laid down in Article 3 have been reached. Statements of support shall be submitted to each competent authority in the responsible Member State only once, using the form set out in Annex V. Statements of support which have been collected online shall be submitted in accordance with an electronic schema made publicly available by the Commission. Statements of support collected in paper form and those collected online through an individual online collection system shall be submitted separately. 3. The Commission shall submit the statements of support collected online through the central online collection system, as well as those collected in paper form and uploaded pursuant to the second subparagraph of Article 10(3), to the competent authority of the responsible Member State as soon as the group of organisers has submitted the form set out in Annex V to the competent authority of the responsible Member State in accordance with paragraph 2 of this Article. Where a group of organisers has collected statements of support through an individual online collection system, it may request the Commission to submit these statements of support to the competent authority of the responsible Member State. The Commission shall submit the statements of support in accordance with the second to fourth subparagraph of paragraph 2 of this Article, using the file exchange service referred to in Article 4(5). 4. Within three months of receiving the statements of support, the competent authorities shall verify them on the basis of appropriate checks, which may be based on random sampling, in accordance with national law and practice. Where statements of support collected online and in paper form are submitted separately, that period shall start running when the competent authority has received all statements of support. For the purpose of the verification of statements of support collected in paper form, the authentication of signatures shall not be required. 5. On the basis of the verifications carried out, the competent authority shall certify the number of valid statements of support for the Member State concerned. That certificate shall be delivered, free of charge, to the group of organisers, using the model set out in Annex VI. The certificate shall specify the number of valid statements of support collected in paper form and online, including those collected in paper form and uploaded pursuant to the second subparagraph of Article 10(3). Article 13 Submission to the Commission Within three months of obtaining the last certificate provided for in Article 12(5), the group of organisers shall submit the initiative to the Commission. The group of organisers shall submit the completed form set out in Annex VII, together with copies, in paper or electronic form, of the certificates referred to in Article 12(5). The form set out in Annex VII shall be made publicly available by the Commission in the register. Article 14 Publication and public hearing 1. When the Commission receives a valid initiative in respect of which the statements of support have been collected and certified in accordance with Articles 8 to 12, it shall publish without delay a notice to that effect in the register and transmit the initiative to the European Parliament, the Council, the European Economic and Social Committee, the Committee of the Regions, as well as to the national parliaments. 2. Within three months of the submission of the initiative, the group of organisers shall be given the opportunity to present the initiative at a public hearing held by the European Parliament. The European Parliament shall organise the public hearing at its premises. The Commission shall be represented in the hearing at an appropriate level. The Council, other institutions and advisory bodies of the Union, the national parliaments and civil society shall be given the opportunity to attend the hearing. The European Parliament shall ensure a balanced representation of relevant public and private interests. 3. Following the public hearing, the European Parliament shall assess the political support for the initiative. Article 15 Examination by the Commission 1. Within one month of the submission of the initiative in accordance with Article 13, the Commission shall receive the group of organisers at an appropriate level to allow it to explain in detail the objectives of the initiative. 2. Within six months of the publication of the initiative in accordance with Article 14(1), and after the public hearing referred to in Article 14(2), the Commission shall set out in a communication its legal and political conclusions on the initiative, the action it intends to take, if any, and its reasons for taking or not taking action. Where the Commission intends to take action in response to the initiative, including, where appropriate, the adoption of one or more proposals for a legal act of the Union, the communication shall also set out the envisaged timeline for these actions. The communication shall be notified to the group of organisers as well as to the European Parliament, the Council, the European Economic and Social Committee and the Committee of the Regions and shall be made public. 3. The Commission and the group of organisers shall inform the signatories on the response to the initiative in accordance with Article 18(2) and (3). The Commission shall provide, in the register and on the public website on the European citizens' initiative, up-to-date information on the implementation of the actions set out in the communication adopted in response to the initiative. Article 16 Follow-up to successful citizens' initiatives by the European Parliament The European Parliament shall assess the measures taken by the Commission as a result of its communication referred to in Article 15(2). CHAPTER III OTHER PROVISIONS Article 17 Transparency 1. The group of organisers shall provide, for the publication in the register and, where appropriate, on its campaign website, clear, accurate and comprehensive information on the sources of funding for the initiative exceeding EUR 500 per sponsor. The declared sources of funding and support, including the sponsors, and corresponding amounts shall be clearly identifiable. The group of organisers shall also provide information on the organisations assisting it on a voluntary basis, where such support is not economically quantifiable. That information shall be updated at least every two months during the period from the date of registration to the date on which the initiative is submitted to the Commission in accordance with Article 13. It shall be made publicly available by the Commission in a clear and accessible manner in the register and on the public website on the European citizens' initiative. 2. The Commission shall be entitled to request that the group of organisers provide any additional information and clarification on the sources of funding and support declared in accordance with this Regulation. 3. The Commission shall enable citizens to submit a complaint relating to the completeness and correctness of the information on the sources of funding and support as declared by the groups of organisers and make a contact form publicly available in the register and on the public website on the European citizens' initiative to that effect. The Commission may request any additional information in relation to complaints received in accordance with this paragraph from the group of organisers, and, as appropriate, update the information on the declared sources of funding and support in the register. Article 18 Communication 1. The Commission shall raise public awareness about the existence, objectives and functioning of the European citizens' initiative through communication activities and information campaigns, thereby contributing to promoting the active participation of citizens in the political life of the Union. The European Parliament shall contribute to the communication activities of the Commission. 2. For the purposes of communication and information activities regarding the initiative concerned and subject to explicit consent by a signatory, his or her email address may be collected by a group of organisers or by the Commission. Potential signatories shall be informed that their right to support an initiative is not conditional on giving their consent to collecting their email address. 3. Email addresses may not be collected as part of the statement of support forms. However, they may be collected at the same time as statements of support, provided they are processed separately. Article 19 Protection of personal data 1. The representative of the group of organisers shall be the data controller within the meaning of Regulation (EU) 2016/679 in relation to the processing of personal data when collecting statements of support, email addresses and data on the sponsors of the initiatives. Where the legal entity referred to in Article 5(7) of this Regulation is created, that entity shall be the data controller. 2. The competent authorities designated in accordance with Article 20(2) of this Regulation shall be the data controllers within the meaning of Regulation (EU) 2016/679 in relation to the processing of personal data for the purposes of verification and certification of statements of support. 3. The Commission shall be the data controller within the meaning of Regulation (EU) 2018/1725 in relation to the processing of personal data in the register, the online collaborative platform, the central online collection system referred to in Article 10 of this Regulation, and the collection of email addresses. 4. The personal data provided in the statements of support forms shall be collected for the purpose of the operations required for the secure collection and storage in accordance with Articles 9 to 11, for the submission to the Member States, the verification and certification in accordance with Article 12, and for the necessary quality checks and statistical analysis. 5. The group of organisers and the Commission, as appropriate, shall destroy all statements of support signed for an initiative and any copies thereof not later than one month after the submission of the initiative to the Commission in accordance with Article 13 or not later than 21 months after the beginning of the collection period, whichever is the earlier. However, where an initiative is withdrawn after the beginning of the collection period, the statements of support and any copies thereof shall be destroyed no later than one month after the withdrawal referred to in Article 7. 6. The competent authority shall destroy all statements of support and copies thereof not later than three months after issuing the certificate referred to in Article 12(5). 7. Statements of support for a given initiative and copies thereof may be retained beyond the time limits laid down in paragraphs 5 and 6 if necessary for the purpose of legal or administrative proceedings relating to the initiative concerned. They shall be destroyed not later than one month after the date of conclusion of the said proceedings by a final decision. 8. The Commission and the group of organisers shall destroy records of the email addresses collected in accordance with Article 18(2), not later than one month after the withdrawal of an initiative or 12 months after the end of the collection period or the submission of the initiative to the Commission, respectively. However, where the Commission sets out, by means of a communication, the actions it intends to take in accordance with Article 15(2), records of the email addresses shall be destroyed at the latest three years after the publication of the communication. 9. Without prejudice to their rights under Regulation (EU) 2018/1725, the members of the group of organisers have the right to request the removal of their personal data from the register after two years from the date of registration of the initiative concerned. Article 20 Competent authorities within the Member States 1. For the purpose of Article 11, each Member State shall designate one or more competent authorities responsible for issuing the certificate referred to in Article 11(3). 2. For the purpose of Article 12, each Member State shall designate one competent authority responsible for coordinating the process of verification of statements of support and for issuing the certificates referred to in Article 12(5). 3. By 1 January 2020, Member States shall transmit the names and addresses of the authorities designated pursuant to paragraphs 1 and 2 to the Commission. They shall inform the Commission of any update of that information. The Commission shall make the names and addresses of the authorities designated pursuant to paragraphs 1 and 2 publicly available in the register. Article 21 Communication of national provisions 1. By 1 January 2020, Member States shall communicate the specific provisions adopted in order to implement this Regulation to the Commission. 2. The Commission shall make these provisions publicly available in the register in the language of the communication by the Member States in accordance with paragraph 1. CHAPTER IV DELEGATED ACTS AND IMPLEMENTING ACTS Article 22 Committee procedure 1. For the purpose of implementing Article 11(5) of this Regulation, the Commission shall be assisted by a committee. That committee shall be a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. Article 23 Delegated powers The Commission is empowered to adopt delegated acts in accordance with Article 24 to amend the Annexes to this Regulation within the scope of the provisions of this Regulation relevant to those Annexes. Article 24 Exercise of the delegation 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt the delegated acts referred to in Article 23 shall be conferred on the Commission for a period of five years from 6 June 2019. 3. The delegation of power referred to in Article 23 may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. Before adopting a delegated act, the Commission shall consult experts designated by each Member State in accordance with the principles laid down in the Interinstitutional Agreement of 13 April 2016 on Better Law-Making. 5. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 6. A delegated act adopted pursuant to Article 23 shall enter into force only if no objection has been expressed either by the European Parliament or by the Council within a period of two months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or of the Council. CHAPTER V FINAL PROVISIONS Article 25 Review The Commission shall periodically review the functioning of the European citizens' initiative and present a report to the European Parliament and the Council on the application of this Regulation no later than 1 January 2024, and every four years thereafter. These reports shall cover also the minimum age to support European citizens' initiatives in the Member States. The reports shall be made public. Article 26 Repeal Regulation (EU) No 211/2011 is repealed with effect from 1 January 2020. References to the repealed Regulation shall be construed as references to this Regulation. Article 27 Transitional provision Articles 5 to 9 of Regulation (EU) No 211/2011 shall continue to apply after 1 January 2020 to European citizens' initiatives which are registered before 1 January 2020. Article 28 Entry into force and applicability This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2020. However Articles 9(4), 10, 11(5) and 20 to 24 shall apply from the entry into force of this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 17 April 2019. For the European Parliament The President A. TAJANI For the Council The President G. CIAMBA (1) OJ C 237, 6.7.2018, p. 74. (2) OJ C 247, 13.7.2018, p. 62. (3) Position of the European Parliament of 12 March 2019 (not yet published in the Official Journal) and decision of the Council of 9 April 2019. (4) Regulation (EU) No 211/2011 of the European Parliament and of the Council of 16 February 2011 on the citizens' initiative (OJ L 65, 11.3.2011, p. 1). (5) Commission Implementing Regulation (EU) No 1179/2011 of 17 November 2011 laying down technical specifications for online collection systems pursuant to Regulation (EU) No 211/2011 of the European Parliament and of the Council on the citizens' initiative (OJ L 301, 18.11.2011, p. 3). (6) OJ C 355, 20.10.2017, p. 17. (7) 2017/2024 (INL). (8) Regulation (EU) 2016/679 of the European Parliament and of the Council of 27 April 2016 on the protection of natural persons with regard to the processing of personal data and on the free movement of such data, and repealing Directive 95/46/EC (General Data Protection Regulation) (OJ L 119, 4.5.2016, p. 1). (9) Commission Decision (EU, Euratom) 2017/46 of 10 January 2017 on the security of communication and information systems in the European Commission (OJ L 6, 11.1.2017, p. 40). (10) Regulation (EU) No 910/2014 of the European Parliament and of the Council of 23 July 2014 on electronic identification and trust services for electronic transactions in the internal market and repealing Directive 1999/93/EC (OJ L 257, 28.8.2014, p. 73). (11) Regulation (EU) 2018/1725 of the European Parliament and of the Council of 23 October 2018 on the protection of natural persons with regard to the processing of personal data by the Union institutions, bodies, offices and agencies and on the free movement of such data, and repealing Regulation (EC) No 45/2001 and Decision No 1247/2002/EC (OJ L 295, 21.11.2018, p. 39). (12) OJ L 123, 12.5.2016, p. 1. (13) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). (14) Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (OJ L 8, 12.1.2001, p. 1). (15) Commission Implementing Regulation (EU) 2015/1501 of 8 September 2015 on the interoperability framework pursuant to Article 12(8) of Regulation (EU) No 910/2014 of the European Parliament and of the Council on electronic identification and trust services for electronic transactions in the internal market (OJ L 235, 9.9.2015, p. 1). ANNEX I MINIMUM NUMBER OF SIGNATORIES PER MEMBER STATE Belgium 15 771 Bulgaria 12 767 Czechia 15 771 Denmark 9 763 Germany 72 096 Estonia 4 506 Ireland 8 261 Greece 15 771 Spain 40 554 France 55 574 Croatia 8 261 Italy 54 823 Cyprus 4 506 Latvia 6 008 Lithuania 8 261 Luxembourg 4 506 Hungary 15 771 Malta 4 506 Netherlands 19 526 Austria 13 518 Poland 38 301 Portugal 15 771 Romania 24 032 Slovenia 6 008 Slovakia 9 763 Finland 9 763 Sweden 15 020 United Kingdom 54 823 ANNEX II REQUIRED INFORMATION FOR REGISTERING AN INITIATIVE 1. The title of the initiative, in no more than 100 characters; (*1); 2. The objectives of the initiative on which the Commission is invited to act, in no more than 1 100 characters without spaces; (adjusted mean per language (*1)); The group of organisers may provide an annex on the subject, objectives and background to the initiative, in no more than 5 000 characters without spaces (adjusted mean per language (*1)); The group of organisers may provide additional information on the subject, objectives and background to the initiative. It may also, if it wishes, submit a draft legal act; 3. The provisions of the Treaties considered relevant by the group of organisers for the proposed action; 4. The full names, postal addresses, nationalities and dates of birth of seven members of the group of organisers residing in seven different Member States indicating specifically the representative and the substitute as well as their email addresses and telephone numbers (1); If the representative and/or the substitute are not among the seven members referred to in the first subparagraph, their full names, postal addresses, nationalities, dates of birth, email addresses and telephone numbers; 5. Documents that prove the full names, postal addresses, nationalities and dates of birth of each of the seven members referred to in point 4 and of the representative and the substitute if they are not among those seven members; 6. The names of the other members of the group of organisers; 7. In the situation referred to in Article 5(7) of Regulation (EU) 2019/788, where appropriate, documents that prove the creation of a legal entity in accordance with the national law of a Member State specifically for the purpose of managing a given initiative and that the member of the group of organisers designated as the representative thereof is mandated to act on behalf of the legal entity; 8. All sources of support and funding for the initiative at the time of registration. (*1) The Commission provides the translation into all the official languages of the institutions of the Union of these elements, for all the registered initiatives. (1) Only the full names of the members of the group of organisers, the country of residence of the representative or, where appropriate, the name and the country of the seat of the legal entity, the email addresses of the contact persons and information relating to the sources of support and funding will be made available to the public in the Commission's online register. Data subjects are entitled to object to the publication of their personal data on compelling legitimate grounds relating to their particular situation. ANNEX III STATEMENT OF SUPPORT FORM  Part A (1) (for Member States that do not require the provision of a personal identification number/personal identification document number) All fields on this form are mandatory. TO BE PRE-COMPLETED BY THE GROUP OF ORGANISERS: 1. All signatories on this form are citizens of: Please mark only one Member State per list. 2. European Commission registration number: 3. Dates of start and end of the collection period: 4. Web address of this initiative in the European Commission's register: 5. Title of this initiative: 6. Objectives of the initiative: 7. Names and email addresses of registered contact persons: [In the situation referred to in Article 5(7) of Regulation (EU) 2019/788, where appropriate, additionally: the name and the country of the seat of the legal entity]: 8. Website of this initiative (if any): TO BE COMPLETED BY THE SIGNATORIES IN CAPITAL LETTERS: I hereby certify that the information that I have provided in this form is correct and that I have not already supported this initiative. FULL FIRST NAMES FAMILY NAMES RESIDENCE (2) (street, number, postal code, city, country) DATE OF BIRTH DATE SIGNATURE (3) Privacy statement (4) for the statements of support collected on paper or via individual online collection systems: In accordance with Regulation (EU) 2016/679 (the General Data Protection Regulation), your personal data provided on this form will only be used for the support of the initiative and made available to the competent national authorities for the purpose of verification and certification. You are entitled to request from the group of organisers of this initiative access to, rectification of, erasure and restriction of processing of your personal data. Your data will be stored by the group of organisers for a maximum retention period of one month after the submission of the initiative to the European Commission or 21 months after the beginning of the collection period, whichever is the earlier. It might be retained beyond these time limits in the case of administrative or legal proceedings, for a maximum of one month after the date of conclusion of these proceedings. Without prejudice to any other administrative or judicial remedy, you have the right to lodge at any time a complaint with a data protection authority, in particular in the Member State of your habitual residence, place of work or place of the alleged infringement if you consider that your data is unlawfully processed. The representative of the group of organisers of the initiative or, where appropriate, the legal entity created by it, is the controller within the meaning of the General Data Protection Regulation and can be contacted using the details provided on this form. The contact details of the data protection officer (if any) are available at the web address of this initiative in the European Commission's register, as provided in point 4 of this form. The contact details of the national authority which will receive and process your personal data and the contact details of the national data protection authorities can be consulted at: http://ec.europa.eu/citizens-initiative/public/data-protection. Privacy statement for the statements of support collected online via the central online collection system: In accordance with Regulation (EU) 2018/1725 and Regulation (EU) 2016/679 (the General Data Protection Regulation) your personal data provided on this form will only be used for the support of the initiative and made available to the competent national authorities for the purpose of verification and certification. You are entitled to request from the European Commission and from the representative of the group of organisers of the initiative or, where appropriate, the legal entity created by it, access to, rectification of, erasure and restriction of processing of your personal data. Your data will be stored by the European Commission for a maximum retention period of one month after the submission of the initiative to the European Commission or 21 months after the beginning of the collection period, whichever is the earlier. It might be retained beyond these time limits in the case of administrative or legal proceedings, for a maximum of one month after the date of conclusion of these proceedings. Without prejudice to any other administrative or judicial remedy, you have the right to lodge at any time a complaint with the European Data Protection Supervisor or with a data protection authority, in particular in the Member State of your habitual residence, place of work or place of the alleged infringement if you consider that your data is unlawfully processed. The European Commission and the representative of the group of organisers of the initiative or, where appropriate, the legal entity created by it, are joint controllers within the meaning of Regulation (EU) 2018/1725 and the General Data Protection Regulation and can be contacted using the details provided on this form. The contact details of the data protection officer of the group of organisers (if any) are available at the web address of this initiative in the European Commission's register, as provided in point 4 of this form. The contact details of the data protection officer of the European Commission, of the national authority which will receive and process your personal data, of the European Data Protection Supervisor and of the national data protection authorities can be consulted at: http://ec.europa.eu/citizens-initiative/public/data-protection. STATEMENT OF SUPPORT FORM  Part B (5) (for Member States that require the provision of a personal identification number/personal identification document number) All fields on this form are mandatory. TO BE PRE-COMPLETED BY THE GROUP OF ORGANISERS: 1. All signatories on this form are citizens of: Please mark only one Member State per list. See the European Commission's website on the European Citizens' Initiative for personal identification numbers/personal identification document numbers, one of which must be provided. 2. European Commission registration number: 3. Dates of start and end of the collection period: 4. Web address of this initiative in the European Commission's register: 5. Title of this initiative: 6. Objectives of the initiative: 7. Names and email addresses of registered contact persons: [In the situation referred to in Article 5(7) of Regulation (EU) 2019/788, where appropriate, additionally: the name and the country of the seat of the legal entity]: 8. Website of this initiative (if any): TO BE COMPLETED BY THE SIGNATORIES IN CAPITAL LETTERS: I hereby certify that the information that I have provided in this form is correct and that I have not already supported this initiative. FULL FIRST NAMES FAMILY NAMES PERSONAL IDENTIFICATION NUMBER/PERSONAL IDENTIFICATION DOCUMENT NUMBER TYPE OF PERSONAL IDENTIFICATION NUMBER OR DOCUMENT DATE SIGNATURE (6) Privacy statement (7) for the statements of support collected on paper or via individual online collection systems: In accordance with Regulation (EU) 2016/679 (the General Data Protection Regulation), your personal data provided on this form will only be used for the support of the initiative and made available to the competent national authorities for the purpose of verification and certification. You are entitled to request from the group of organisers of this initiative access to, rectification of, erasure and restriction of processing of your personal data. Your data will be stored by the group of organisers for a maximum retention period of one month after the submission of the initiative to the European Commission or 21 months after the beginning of the collection period, whichever is the earlier. It might be retained beyond these time limits in the case of administrative or legal proceedings, for a maximum of one month after the date of conclusion of these proceedings. Without prejudice to any other administrative or judicial remedy, you have the right to lodge at any time a complaint with a data protection authority, in particular in the Member State of your habitual residence, place of work or place of the alleged infringement if you consider that your data is unlawfully processed. The representative of the group of organisers of the initiative or, where appropriate, the legal entity created by it, is the controller within the meaning of the General Data Protection Regulation and can be contacted using the details provided on this form. The contact details of the data protection officer (if any) are available at the web address of this initiative in the European Commission's register, as provided in point 4 of this form. The contact details of the national authority which will receive and process your personal data and the contact details of the national data protection authorities can be consulted at: http://ec.europa.eu/citizens-initiative/public/data-protection. Privacy statement for the statements of support collected online via the central online collection system: In accordance with Regulation (EU) 2018/1725 and Regulation (EU) 2016/679 (the General Data Protection Regulation) your personal data provided on this form will only be used for the support of the initiative and made available to the competent national authorities for the purpose of verification and certification. You are entitled to request from the European Commission and from the representative of the group of organisers of the initiative or, where appropriate, the legal entity created by it, access to, rectification of, erasure and restriction of processing of your personal data. Your data will be stored by the European Commission for a maximum retention period of one month after the submission of the initiative to the European Commission or 21 months after the beginning of the collection period, whichever is the earlier. It might be retained beyond these time limits in the case of administrative or legal proceedings, for a maximum of one month after the date of conclusion of these proceedings. Without prejudice to any other administrative or judicial remedy, you have the right to lodge at any time a complaint with the European Data Protection Supervisor or with a data protection authority, in particular in the Member State of your habitual residence, place of work or place of the alleged infringement if you consider that your data is unlawfully processed. The European Commission and the representative of the group of organisers of the initiative or, where appropriate, the legal entity created by it, are joint controllers within the meaning of Regulation (EU) 2018/1725 and the General Data Protection Regulation and can be contacted using the details provided on this form. The contact details of the data protection officer of the group of organisers (if any) are available at the web address of this initiative in the European Commission's register, as provided in point 4 of this form. The contact details of the data protection officer of the European Commission, of the national authority which will receive and process your personal data, of the European Data Protection Supervisor and of the national data protection authorities can be consulted at: http://ec.europa.eu/citizens-initiative/public/data-protection. (1) The form shall be printed on one sheet. Group of organisers may use a double-sided sheet. For the purpose of uploading the statements of support collected in paper form to the central online collection system a code made available by the European Commission shall be used. (2) German nationals residing outside the country only if they have registered their current permanent residence at their responsible German diplomatic representation abroad. (3) Signature is not mandatory if the form is submitted online via the central online collection system as referred to in Article 10 of Regulation (EU) 2019/788 or an individual online collection system as referred to in Article 11 of the said Regulation. (4) Only one of the two proposed versions of the privacy statements is to be used, depending on the mode of collection. (5) The form shall be printed on one sheet. Group of organisers may use a double-sided sheet. For the purpose of uploading the statements of support collected in paper form to the central online collection system a code made available by the European Commission shall be used. (6) Signature is not mandatory if the form is submitted online via the central online collection system as referred to in Article 10 of Regulation (EU) 2019/788 or an individual online collection system as referred to in Article 11 of the said Regulation. (7) Only one of the two proposed versions of the privacy statements is to be used, depending on the mode of collection. ANNEX IV CERTIFICATE CONFIRMING THE CONFORMITY OF AN ONLINE COLLECTION SYSTEM WITH REGULATION (EU) 2019/788 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL OF 17 APRIL 2019 ON THE EUROPEAN CITIZENS' INITIATIVE ¦ (name of competent authority) of ¦ (name of Member State) hereby certifies that the individual online collection system ¦ (website address) used for the collection of statements of support for ¦ (title of the initiative) having the registration number ¦ (registration number of the initiative) complies with the relevant provisions of Regulation (EU) 2019/788 of the European Parliament and of the Council of 17 April 2019 on the European citizens' initiative. Date, signature and official stamp of the competent authority: ANNEX V FORM FOR THE SUBMISSION OF STATEMENTS OF SUPPORT TO THE MEMBER STATES' COMPETENT AUTHORITIES 1. Full names, postal addresses and email addresses of the contact persons (representative and substitute of the group of organisers) or of the legal entity managing the initiative and its representative: 2. Title of the initiative: 3. Commission registration number: 4. Date of registration: 5. Number of signatories who are nationals of (name of Member State): 6. Total number of collected statements of support: 7. Number of Member States where the threshold has been reached: 8. Annexes: (Include all statements of support from signatories who are nationals of the relevant Member State. If applicable, include the relevant certificate of conformity of the individual online collection system with Regulation (EU) 2019/788 of the European Parliament and of the Council of 17 April 2019 on the European citizens' initiative). 9. I hereby declare that the information provided in this form is correct and that the statements of support have been collected in accordance with Article 9 of Regulation (EU) 2019/788 of the European Parliament and of the Council of 17 April 2019 on the European citizens' initiative. 10. Date and signature of one of the contact persons (representative/substitute (1)) or of the representative of the legal entity: (1) Delete as appropriate. ANNEX VI CERTIFICATE CONFIRMING THE NUMBER OF VALID STATEMENTS OF SUPPORT COLLECTED FOR ¦ (NAME OF MEMBER STATE) ¦ (name of competent authority) of ¦ (name of Member State), having made the necessary verifications required by Article 12 of Regulation (EU) 2019/788 of the European Parliament and of the Council of 17 April 2019 on the European citizens' initiative, hereby certifies that ¦ (number of valid statements of support) statements of support for the initiative having the registration number ¦ (registration number of the initiative) are valid in accordance with the provisions of that Regulation. Date, signature and official stamp ANNEX VII FORM FOR THE SUBMISSION OF AN INITIATIVE TO THE EUROPEAN COMMISSION 1. Title of the initiative: 2. Commission registration number: 3. Date of registration: 4. Number of valid statements of support received (must be at least one million): 5. Number of signatories certified by Member States: BE BG CZ DK DE EE IE EL ES FR HR IT CY LV LT LU Number of signatories HU MT NL AT PL PT RO SI SK FI SE UK TOTAL Number of signatories 6. Full names, postal addresses and email addresses of the contact persons (representative and substitute of the group of organisers) (1) or of the legal entity managing the initiative and its representative. 7. Indicate all sources of support and funding received for the initiative, including the amount of financial support at the time of submission. 8. I hereby declare that the information provided in this form is correct and that all relevant procedures and conditions set out in Regulation (EU) 2019/788 of the European Parliament and of the Council of 17 April 2019 on the European citizens' initiative have been complied with. Date and signature of one of the contact persons (representative/substitute (2)) or of the representative of the legal entity: 9. Annexes: (Include all certificates) (1) Only the full names of the members of the group of organisers, the country of residence of the representative or, where appropriate, the name and the country of the seat of the legal entity, the email addresses of the contact persons and information relating to the sources of support and funding will be made available to the public on the Commission's online register. Data subjects are entitled to object to the publication of their personal data on compelling legitimate grounds relating to their particular situation. (2) Delete as appropriate.